5DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compressed air” (location or direction) as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mcelvaney Jr et al (US 1786122 A, hereinafter Mcelvaney Jr) and in view of reference Cameron (US 5546887 A).
Claim 1: Mcelvaney Jr teaches a horn device for a railcar (title, col 1, ln 1-6, fig. 4 and details in figs. 5-7), the horn device comprising:
a whistle portion (including whistle 9 in figs. 5, 7) that is supplied with compressed air (a try steam provided to the whistle through the valve 14 and steam pipe 19 in fig 5) to make horn sound in a traveling direction (generating a magnified sound reflected through the reflector 4 to the travel direction of the train in fig. 7);

However, Mcelvaney Jr does not explicitly teach at least one partition plate that is disposed perpendicularly to a car width direction, extends in a car longitudinal direction, and divides an interior of the duct.
Cameron teaches an analogous field of endeavor by disclosing a sounding device (title and abstract, ln 1-13 and fig. 1 and details in figs. 2-5) and wherein a duct is disclosed (a inside hollow portion within a mouthpiece 16 in fig. 2) and at least one partition plate is disclosed (a longitudinal divider wall 45 in fig. 2) and the at least one partition plate is disposed perpendicularly to a device width direction (at a direction of the flanges 56, 58 in fig. 2), and extends in a device longitudinal direction (the element 45 extended from the mouthpiece 16 to the dual chamber 30, 32 in fig. 2), and divides an interior of the duct (dividing the interior of the mouthpiece into side-by-side air passages 22, 24 in fig. 2, col 3, ln 38-44 and col 4, ln 55-63) for benefits of achieving an improvement in generating recognizable dual tones with a simple mechanical arrangement (dual tone, col 1, ln 21-33; mechanic arrangement, col 4, ln 53-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the duct and the at least one partition plate and wherein the at least one partition plate is disposed perpendicularly to the width direction of the sounding device, extended in the device longitudinal direction, and divides the interior of 
Claim 3: the combination of Mcelvaney Jr and Cameron teaches all the elements of claim 3, according to claim 1 above, including a peripheral surface of the duct (Mcelvaney Jr, pipe 19 with the space before the valve 14 in fig. 5), except wherein a sound absorbing material is provided on an inner peripheral surface of the duct.
An Official Notice is taken that a sound absorbing material is provided on an inner peripheral surface of a duct is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of reducing abnormal resonance noise such as low frequency noise in a cost-saving manner (e.g., US 20030182937 A1 by Fukumoto et al, element 22-1 in figs. 6A-6B, para [0003]-[0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the sound absorbing material is provided on the inner peripheral surface of the duct, as taught by the well-known in the art, to the duct in the horn device, as taught by the combination of Mcelvaney Jr and Cameron, for the benefits discussed above.
Claim 4: the combination of Mcelvaney Jr and Cameron further teaches, according to claim 1 above, wherein, in the duct, a vertical cross-sectional area at the end portion in the traveling direction (Mcelvaney, an opening at the valve 14 for releasing the steam air to the whistle 9 and around the valve stem 15 in fig. 5) is smaller than a vertical cross-sectional area at an end portion in a reverse traveling direction (Mcelvaney, at the steam pipe 19 in fig. 5).
Claim 5: the combination of Mcelvaney Jr and Cameron further teaches, according to claim 1 above, wherein the whistle portion has a plurality of air whistles (Cameron, including air passages 22, 24, which guides air into separated chambers 30, 32 to generate sound output 
the partition plate is located between center axes of adjacent air whistles among the plurality of air whistles in the car width direction (Cameron, the divider wall 45 between the two passages 22, 24 and between the chambers 30, 32 in fig. 2), and divides an interior of the duct into a same number as a number of the air whistles (Cameron, each of chambers 30, 32 whistling different pitch tones, col 3, ln 19-25).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mcelvaney Jr (above) and in view of references Cameron (above) and Wright (US 5329872 A).
Claim 2: the combination of Mcelvaney Jr and Shishido further teaches all the elements of claim 2, according to claim 1 above, including a structure disposed to the opening portion (Mcelvaney Jr, the opening 11 in fig. 5), except explicitly teaching wherein the structure is a louver, and having a plurality of blade plates adapted to direct air emitted from the whistle portion upward or downward.
Write teaches an analogous field of endeavor by disclosing a sounding device (title and abstract, ln 1-7 and fig. 8) and wherein an opening is disclosed (openings 126, 128 in fig. 8) and wherein a louver is disclosed (louvers 120, 122 in fig. 8) and wherein the louver has a plurality of blade plates (including louvers 120, 122 in fig. 8) adapted air emitted from the whistle portion upward or downward (sound exit from the openings 126, 128 in fig. 8, col 7, ln 6=13)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the structure which is the louver structure having the plurality of blade plates adapted air emitted from the whistle portion downward, as taught by Write, to the structure disposed to the opening portion in the horn device for the railcar, as taught by the combination of Mcelvaney Jr and Cameron, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654